Citation Nr: 0728035	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-34 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities as secondary to diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for erectile 
dysfunction with penile implant as secondary to diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The issues of service connection for peripheral neuropathy of 
the upper and lower extremities as secondary to diabetes 
mellitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has erectile dysfunction, status post penile 
implant that is not related to his diabetes mellitus, or to 
any incidence of service.  


CONCLUSION OF LAW

Erectile dysfunction, status post penile implant was not 
incurred in, or aggravated by active service, nor is it 
proximately due to, or the result of, a service connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In October 2003, the veteran was provided with notice which 
adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  However, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating and an effective date.  He was not, 
however, at that time provided with notice of the type of 
information and evidence necessary to assign a disability 
rating or effective date.  Despite the inadequate notice 
provided to the veteran concerning these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of the final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In that regard, the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for service connection.  Thus, any question 
as to the appropriate disability rating or effective date to 
be assigned is rendered moot.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, and 
provided the veteran with a VA examination.  The veteran has 
not identified any further evidence with respect to his 
claim, and the Board is similarly unaware of any such 
evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis


The veteran contends that he has erectile dysfunction 
secondary to his service-connected diabetes mellitus.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006).  To establish entitlement to service 
connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current 
disability is proximately due to, or the result of, a 
service-connected disability.  See Lantham v. Brown, 7 Vet. 
App. 359, 365 (1995).

Additionally, service connection is permitted for aggravation 
of a non-service-connected disability caused by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In a June 2002 rating decision, the RO granted service 
connection for diabetes mellitus.  In October 2003 the 
veteran submitted a claim for erectile dysfunction as 
secondary to his service connected diabetes mellitus.  

The veteran does not claim, and the evidence does not show, 
that he developed erectile dysfunction during service or for 
many years after discharge from service.  

The veteran was afforded a VA examination in December 2003.  
The examiner noted that the veteran had a history of 
Peyronie's disease and had surgery for the placement of a 
penile implant in 1987 or 1988.  The examiner noted that the 
veteran's erectile dysfunction was secondary to his 
Peyronie's disease and not his diabetes.  The examiner opined 
that while diabetes could affect sexual function, he did not 
believe that to be the case at the time of examination.  The 
examiner provided a diagnosis of erectile dysfunction, status 
post penile implant, not secondary to his diabetes.  

While the medical evidence shows current erectile 
dysfunction, there is no evidence, in the record that his 
erectile dysfunction is related to his service-connected 
diabetes mellitus.  There are no medical records indicating 
that the veteran's erectile dysfunction was secondary to his 
diabetes mellitus.  Furthermore, the VA examiner opined that 
it was related to his Peyronie's disease, and that the 
veteran's diabetes did not seem to affect his erectile 
dysfunction.  Thus, the evidence of record does not show that 
the veteran's erectile dysfunction was caused by or was 
aggravated by his service-connected diabetes mellitus, or by 
any other incidence of service.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for erectile dysfunction as secondary to 
diabetes mellitus.  

As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for erectile dysfunction with penile 
implant as secondary to diabetes mellitus is denied.


REMAND

In October 2003 the veteran submitted a claim for peripheral 
neuropathy of both the upper and lower extremities as 
secondary to his service connected diabetes mellitus.

The veteran submitted a private medical opinion from Barnwell 
Family Medicine, P.A., dated November 2001, indicating a 
diagnosis of peripheral neuropathy, but did not provide 
reasons and bases for the diagnosis.  At the December 2003 VA 
examination, the examiner, based on a normal EMG, provided a 
diagnosis of a subjective history of neuropathy with no 
objective findings.  An examination or opinion is necessary 
to make a decision on a claim if the evidence of record 
contains competent evidence that the claimant has a current 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military history, 
but does not contain sufficient medical evidence to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (2002); 
38 C.F.R. § 3.159(c)(4); See Charles v. Principi, 16 Vet. 
App. 370 (2002) (where there is competent evidence of a 
current disability and evidence indicating an association 
between the disability and active service, there must be 
competent evidence addressing whether a nexus exists).  As 
the veteran submitted a medical opinion providing that he had 
a diagnosis of peripheral neuropathy in 2001 but a December 
2003 examination showed a normal EMG, with a subjective 
history of peripheral neuropathy, the Board is unable to 
adjudicate the claim based on the evidence of record.  
Therefore, an examination should be obtained to resolve these 
issues.  

Additionally, during his examination the veteran also 
mentioned that he received treatment from a separate 
physician about once every three months for his diabetes.  
However, treatment records from this physician are not 
associated with the claims file.  Furthermore, the November 
2001 medical opinion indicated that the veteran was treated 
at Barnwell Family Medicine, P.A., for his diabetes since at 
least 1995, but treatment records are not associated with the 
claims file.  Treatment records from Barnwell Family Medicine 
as well as the records from the veteran's treating physician 
for diabetes were never requested and consequently are not 
associated with the claims file.  The Board notes that copies 
of these records should be requested.  See 38 C.F.R. 
§ 3.159(c)(1).  
  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson,  19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was never provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As the latter questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. 
§ 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information 
and evidence necessary to establish a 
disability rating, as well as to assign 
an effective date in the event that the 
claims of service connection is granted.  
The veteran should also be notified of 
what evidence, if any, he is expected to 
obtain and submit, what evidence will be 
retrieved by the VA, and be informed 
that he should provide any evidence in 
his possession that pertains to the 
claim.  

2.	Ask the veteran to provide the name, 
address, and dates of treatment for the 
diabetes doctor referred to in his 
December 2003 VA examination.  The 
veteran should also provide the names 
and addresses of any VA or non-VA 
physicians from which he received 
treatment for peripheral neuropathy, 
specifically Barnwell Family Medicine, 
P.A.  After obtaining the necessary 
authorizations, the AMC should attempt 
to obtain copies of the veteran's 
treatment records.  If the AMC is 
unsuccessful in its efforts to obtain 
any such evidence, it should so inform 
the veteran of its inability to obtain 
the evidence and request the veteran to 
submit such evidence.

3.	The veteran should be afforded a VA 
examination to determine if he has a 
diagnosis of peripheral neuropathy in 
the upper and/or lower extremities.  If 
a diagnosis of peripheral neuropathy is 
provided, the examiner should state 
whether the veteran's peripheral 
neuropathy of the upper and/or lower 
extremities is proximately related to 
his service-connected diabetes mellitus.  
The claims file should be provided to 
the examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiners should be accomplished and 
any such results must be included in the 
examination report.  In performing the 
examination, the examiner should address 
the November 2001 medical opinion from 
Barnwell Family Medicine, and any other 
medical evidence associated with the 
claims file.  A complete rationale must 
be provided. 

4.	After the foregoing, the RO should 
review the veteran's claim; including 
any evidence submitted after the August 
2004 Statement of the Case.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


